DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-16 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 1, thus each of claims 2-10, recites “wherein the block sequence is from a plurality of FlexEGroups.” This is new matter. The specification discloses a FlexE group receiving and carrying a block sequence, and discloses performing transmission of the service data on blocks in the block sequence according to a number of a flexible Ethernet group, but does not disclose a block sequence from a plurality of FlexEGroups.
Claim 12, thus each of claims 13-16 and 28 by way of dependence, also recites “wherein the block sequence is from a plurality of FlexEGroups” and is also new matter.

Allowable Subject Matter
Claims 25-27 are allowed.

Response to Arguments
Applicant's arguments filed 5 November 2021 have been fully considered but they are not persuasive. 
The argued “feature B”, i.e., the block sequence being from a plurality of FlexEGroups, is new matter as described above. 
Regarding switching at the physical layer, Applicant argues that OIF’s calendar-based switching is not at the physical layer, despite the FlexE Shim being in the middle the PHY portion of the stack. Applicant seems to be disregarding the definition of PHY in OIF for Applicant’s own interpretation of physical layer. However, the meaning of PHY in OIF is an industry standard and Applicant has not clearly redefined the term physical layer in the specification. 
IEEE 802.3-2015 fig. 80-1 referred to by OIF:

    PNG
    media_image1.png
    946
    1244
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636